DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the use of heavy shading.  Note that solid black shading areas are not permitted, except when used to represent bar graphs or color.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/180,599, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application does not provide support for a docking structure protruding from a top surface and thus claims 3-4, 6-9, 13-14, 16-19 are not entitled to the benefit of the earlier-filed application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,959,553. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to delete limitations from the ‘553 claims such as a docking structure if such limitations were not wanted since it has been held that omission of an element and its function is obvious if the function of the element is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0278216 to Hull et al. (Hull) in view of US 2014/0312077 to Tajima et al. (Tajima), US 2020/0245818 to Halkes et al (Halkes) and US 2016/0368663 to Hizon.
Regarding claim 1, Hull discloses an insulating container (Fig 1) comprising a canister (32), a lower cap structure (34) comprising a lower threaded sidewall (55) configured to 


Regarding claim 10, Hull further teaches top surface (52) of the lower cap structure having a geometry that slopes between spout (58) and filleted outer edge of top surface (corner of 52, Fig 7).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull in view of Tajima, Halkes, Hizon and US Patent No. 8,215,511 to Lin and US 2011/0220656 to Gau.
Regarding claim 5, the modified Hull teaches the container of claim 1 except for lower and upper gasket around first and second ends of lower threaded sidewall.  However, Lin discloses threaded sidewall having upper (64) and lower (32) gasket.  One of ordinary skill in the art would have found it obvious to incorporate gaskets to the Hull lower threaded sidewall in order to facilitate sealing of the cap to the canister.  The modified Hull does not teach lower gasket including a vent.  However, Gau discloses that it was known in the art to utilize gaskets (36) with vent (42).  Taken as a whole, one of ordinary skill in the art would have found it obvious to incorporate a vent to the modified Hull gasket in order to facilitate fluid flow.

Claim 11-12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull in view of Halkes and Hizon.


Regarding claim 12, the modified Hull teaches the container of claim 11 and further discloses the gasket comprising an outer ring structure (134a, Halkes) configured to abut and be retained by threaded inner sidewall and having a sealing surface, an inner ring structure (134b, Halkes) couple to and concentric with outer ring structure, the inner ring structure forming a sidewall extending below sealing surface, the gasket grip structure (18, Hizon) coupled to inner ring structure and extending across diameter of inner ring structure.
Regarding claim 20, Hull further teaches top surface (52) of the lower cap structure having a geometry that slopes between spout (58) and filleted outer edge of top surface (corner of 52, Fig 7).



Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull in view of Halkes, Hizon, Lin and Gau.
Regarding claim 15, the modified Hull teaches the adapter of claim 11 except for lower and upper gasket around first and second ends of lower threaded sidewall.  However, Lin discloses threaded sidewall having upper (64) and lower (32) gasket.  One of ordinary skill in the art would have found it obvious to incorporate gaskets to the Hull lower threaded sidewall in order to facilitate sealing of the cap to the canister.  The modified Hull does not teach lower gasket including a vent.  However, Gau discloses that it was known in the art to utilize gaskets (36) with vent (42).  Taken as a whole, one of ordinary skill in the art would have found it obvious to incorporate a vent to the modified Hull gasket in order to facilitate fluid flow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT POON/Examiner, Art Unit 3735